Gaynor, J.:
The only cause of action that can be spelled out of this monstrosity of a complaint—and that only with the utmost difficulty, and pen in hand — is that the moving defendant, and four other defend, ants, each of whom is either an officer or a stockholder of the plaintiff, being appointed a committee by it to consider as to the purchase of real estate by it, recommended to the plaintiff and caused it to purchase a tract of land with the owner of which four of them had a contract that if they sold it for him they w'ere to have two thirds of the profit, which they did not disclose to the plaintiff, and of which it had no knowledge, and that a profit of $2,000 was so made and two thirds thereof divided among all of the said five defendants; the prayer being that they account for and pay the same to the plaintiff. All else of the complaint, vffiich covers 16 pages of the printed record, is mere useless verbiage, and should be struck out. Courts have of necessity to defend themselves in some way against such pleadings. The plaintiff should have a new complaint competently drawn— one that can be understood—and it *609will not exceed a page. The present complaint will be a source of useless litigation and expense to the plaintiff for probably a long time if it be not superseded, and in the end may prove fatal to the plaintiff’s case, for it will never serve any purpose except' to promote misunderstanding and confusion. A full analysis of the complaint will be found on an appeal from a judgment overruling a demurrer to this complaint which is decided herewith (post, p. 609).
The order should be reversed and the motion granted as to all of the complaint except the part stating the one cause of action.
Woodward, Jerks, Rich and Miller, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, and motion granted as to all of the complaint except the part stating the one cause of action.